                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF INDIANA
                               SOUTH BEND DIVISION

 LEONARD THOMAS,

                      Plaintiff,

                      v.                           CAUSE NO.: 3:18-CV-752-JD-MGG

 JACK HENDRIX, et al.,

                      Defendants.

                                   OPINION AND ORDER

       Leonard Thomas, a prisoner without a lawyer, filed a motion for a preliminary

injunction for a transfer to a facility with a specialized mental health unit. He currently

proceeds on a First Amendment claim of retaliation and an Eighth Amendment claim of

deliberate indifference for his transfer from the New Castle Correctional Facility to the

Westville Control Unit in March 2017 and on an Eighth Amendment claim of deliberate

indifference for failing to prevent him from attempting suicide in March 2018.

       “The purpose of preliminary injunctive relief is to minimize the hardship to the

parties pending the ultimate resolution of the lawsuit.” Platinum Home Mortg. Corp. v.

Platinum Fin. Group, Inc., 149 F.3d 722, 726 (7th Cir.1998). “In order to obtain a

preliminary injunction, the moving party must show that: (1) they are reasonably likely

to succeed on the merits; (2) no adequate remedy at law exists; (3) they will suffer

irreparable harm which, absent injunctive relief, outweighs the irreparable harm the

respondent will suffer if the injunction is granted; and (4) the injunction will not harm
the public interest.” Joelner v. Village of Washington Park, Illinois, 378 F.3d 613, 619 (7th

Cir. 2004). Additionally,

       “[t]he PLRA circumscribes the scope of the court’s authority to enter an
       injunction in the corrections context. Where prison conditions are found to
       violate federal rights, remedial injunctive relief must be narrowly drawn,
       extend no further than necessary to correct the violation of the Federal
       right, and use the least intrusive means necessary to correct the violation
       of the Federal right. This section of the PLRA enforces a point repeatedly
       made by the Supreme Court in cases challenging prison conditions: Prison
       officials have broad administrative and discretionary authority over the
       institutions they manage.”

Westefer v. Neal, 682 F.3d 679 (7th Cir. 2012).

                                            FACTS

       In support of the instant motion, Thomas submitted his medical records from

January 2016 through November 2018, and, according to these medical records, the

following occurred. On January 30, 2016, Thomas was placed on suicide watch at the

Westville Control Unit after threatening to cut his wrist if he did not receive a twenty-

five hundred calorie diet. ECF 11-4 at 5-6. On April 7, Thomas voiced suicidal intent and

cut his wrists because his food tray was delivered late. ECF 11-5 at 105-08.

       On April 20, 2016, he transferred to the New Castle Correctional Facility. Id. at

190-93. On intake, he told Dr. Keris that “he had recently claimed suicide in order to be

removed from his current housing situation and that he did not really want to die,” and

Dr. Keris noted that he had a history of engaging in acts of self-harm to manipulate his

housing assignments. Id. at 202-06. In reviewing his mental health records, Dr. Keris

noted that Thomas frequently complained of anxiety and hallucinations but medical

staff rarely observed any sign of these symptoms. Id. His diagnoses included antisocial


                                               2
personality disorder and paranoid schizophrenia, and his psychotropic medications

included Risperdal. Id. On April 29, he underwent an initial psychiatric evaluation, and

Dr. Burdine noted that he had been sent to the Westville Control Unit because he had

attempted to murder his cellmate. Id. at 213-23. She further noted that Thomas had

shown few objective signs of schizophrenia. Id. She planned to discontinue his

psychotropic medication to allow for a baseline observation for diagnostic purposes. Id.

      On June 28, 2016, Dr. Burdine observed no changes as a result of the

discontinuing his medication. ECF 11-6 at 56-59. On July 14, mental health staff

discussed Thomas’ treatment plan and concluded that he should not have been

transferred to New Castle Correctional Facility based on his stable mental condition

even without medication. Id. at 68-69. However, they noted his behavioral issues, which

included episodes of intense anger when he did not get his way. Id. On August 25, a

mental health therapist noted that Thomas had been refusing to attend group therapy

and refused to discuss a new treatment plan. Id. at 102-03. She opined that Thomas’

mental condition did not warrant a paranoid schizophrenia diagnosis because Thomas

had been stable without medication for four months with no signs of psychosis. Id.

      On October 6, 2016, mental health staff discussed Thomas’s treatment plan and

noted his refusal to attend individual and group therapy sessions. Id. at 146-48. They

observed that Thomas would alternate between insisting that he was seriously mentally

ill and asserting that there was nothing wrong with him based on which position was

more advantageous to him at any given time. Id. They found that he had made no

progress during the last ninety days. Id. They also noted that he had shown no signs of


                                            3
psychosis after six months without psychotropic medication. Id Based on these

observations, they recommended a transfer to another facility. Id. On October 11, 2016,

Dr. Keris noted that Thomas exhibited no signs of psychosis or of responding to internal

stimuli after six months without psychotropic medication. Id. at 155-58. She described

him as very organized and logical but manipulative and impulsive with a tendency to

believe that others are working against him. Id. Based on these observations, she

replaced the diagnosis of paranoid schizophrenia with borderline personality disorder.

Id. On December 29, 2016, mental health staff noted no signs of psychosis after nine

months without psychotropic medication. ECF 11-7 at 9-11.

       On March 7, 2017, Thomas transferred to the Westville Control Unit, and mental

health staff determined that Thomas did not meet the criteria for an inmate with a

serious mental illness. Id. at 76-82, 95-96. On March 8, Thomas began complaining on a

daily basis through medical requests and in person that he heard voices instructing him

to engage in self harm. See e.g., ECF 1-7 at 18-40; ECF 1-8; ECF 1-9. From April 1, 2017, to

January 18, 2018, Dr. Eichmann responded by restarting Thomas on psychotropic

medication and increasing the dosage on five separate occasions. ECF 11-7 at 126-28,

149-51, 169-71; ECF 11-8 at 5-8, 45-48, 81-84. He also received weekly visits from mental

health staff as well as individual therapy sessions on a monthly basis. See e.g., ECF 11-7

at 154, 166, 172-74, 187, 199-201. On December 19, 2017, a mental health therapist noted

that Thomas had been placed on a razor restriction after stating that he wanted to cut

his wrists with a razor. ECF 11-8 at 70-72.




                                              4
       On March 12, 2018, Thomas cut his wrists with a razor found in the shower and

reported that he did so due to voices instructing him to engage in self harm. Id. at 109-

10. He was moved to an observation unit and was placed on constant suicide

monitoring. Id. at 111-12. A mental health therapist noted that there were no signs that

Thomas had experienced hallucinatory commands other than his report and that he had

asked her about a new housing assignment. Id. at 113-16. She assessed a high likelihood

that Thomas engaged in this act of self-harm to manipulate his housing assignment. Id.

On March 13, Thomas reported that he was no longer suicidal and that he was ready to

be released from suicide observation. Id. at 122-24. He was stepped down from constant

observation to close observation. Id. On March 14, Thomas had no complaints, and he

was removed from suicide observation. Id. at 130-31. Mental health staff continued to

monitor Thomas as a suicide risk until April 11. Id. at 141-71.

       On May 8, 2018, Dr. Eichman planned to wean Thomas from psychotropic

medication to clarify his diagnosis, and she lowered his dosage of Haldol. Id. at 186-89.

On May 17, a mental health therapist observed no mental health symptoms. Id. at 200-

01. On May 30, a mental health therapist noted complaints of visual hallucinations but

observed that these complaints were inconsistent with Thomas’ demeanor and

behavior. ECF 11-9 at 11-12. In June and July 2018, Dr. Eichman continued to wean

Thomas from psychotropic medication, noting that he remained asymptomatic. Id. at

21-24, 54-56. On August 21, Dr. Eichman discontinued Thomas’ psychotropic

medication and noted no observed signs of mood disorder or psychosis since she began

to wean him. Id. at 112-13. On September 18, Thomas refused to attend a scheduled


                                             5
appointment with Dr. Eichman. Id. at 157-58. On September 21,Thomas reported the

inability to sleep, racing thoughts, a lack of focus, and hearing voices. Id. at 169-70. A

mental health therapist found these reports inconsistent with his ability to hold a

rational conversation, perform legal work, and his well-rested appearance. Id. On

September 25, Thomas went to the law library instead of attending a scheduled

appointment with Dr. Eichman. Id. at 174-75.

       On September 27, 2018, Thomas cut his left wrist with a razor. Id. at 186-87. He

was moved to an observation unit and was placed on constant suicide monitoring,

where he continued to report suicidal intent. Id. at 188-90. On October 4, he denied

suicidal intent and asked to restart psychotropic medication. ECF 11-10 at 31-34. He was

stepped down from constant observation to close observation. Id. On October 8, he was

released from suicide watch. Id. at 54-56. On October 15, Thomas reported no mental

health issues and denied thoughts of self-harm. Id. at 74-75. A mental health therapist

observed him joking and laughing. Id. On October 22, Thomas reported paranoia,

anxiety, the inability to sleep, and passing thoughts of self-harm. Id. at 90-91. A mental

health therapist observed that he did not present as anxious but joked and laughed

during the therapy session. Id. On October 24, Thomas reported that he did not have

coping skills. Id. at 103-04. When a mental health therapist raised Thomas’ earlier

reports of coping by reading and exercising, Thomas said that he did not remember

that. Id. The therapist observed Thomas’ extensive legal work and ability to keep his

room clean and orderly. Id. She further noted Thomas’ inability to elaborate on his

continuous reports of paranoia and hearing voices and that Thomas never


                                              6
demonstrated these symptoms in the presence of mental health staff. Id. Mental health

staff continued to monitor Thomas as a suicide risk until November 5. Id. at 118-19.

      On November 6, 2018, Thomas was unable to elaborate on his reported mental

health symptoms. Id. at 121-22. A mental health therapist observed that Thomas’

reported symptoms remained constant regardless of his prescribed dosages of

psychotropic medication. Id. She also observed Thomas diligently working in the law

library with a pleasant demeanor with no signs of depression or hearing voices. Id. She

concluded that his reports were an attempt to manipulate others for personal gain. Id.

On November 13, Thomas refused to discuss his mental health treatment plan with Dr.

Eichman, but she observed no signs of psychosis or major mood disorder. Id. at 136-38.

On the same day, Thomas also refused to discuss his mental health symptoms with a

mental health therapist. Id. at 139-40. On November 19, a mental health therapist

observed that “[Thomas] does not like to be questioned on his symptoms and

constantly only reports the exact same things over and over again.” Id. at 143-44. She

further observed that he continued to function with no significant concerns. Id. She

noted that Thomas conveniently never had suicidal thoughts when approached by

mental health staff despite reporting that they occurred two to three times per day. Id.

                                      DISCUSSION

      To obtain a preliminary injunction, Thomas must show that he has a reasonable

likelihood of success on the merits. To establish liability for an Eighth Amendment

claim of deliberate indifference, a prisoner must satisfy both an objective and subjective

component by showing: (1) his medical need was objectively serious; and (2) the


                                            7
defendant acted with deliberate indifference to that medical need. Farmer v. Brennan,

511 U.S. 825, 834 (1994). “To prevail on his First Amendment retaliation claim, [a

plaintiff] must show that (1) he engaged in activity protected by the First Amendment;

(2) he suffered a deprivation that would likely deter First Amendment activity in the

future; and (3) the First Amendment activity was at least a motivating factor in the

Defendants’ decision to take the retaliatory action.” Gomez v. Randle, 680 F.3d 859, 866

(7th Cir. 2012).

       Thomas asserts that his transfer in March 2017 from the specialized mental health

unit at the New Castle Correctional Facility to the Westville Control Unit where he is

held in administrative segregation constituted deliberate indifference as well as an act

of retaliation for grievances and lawsuits filed in connection with his medical care. The

record reflects that, during his time at the New Castle Correctional Facility, Thomas

refused to participate in therapy as instructed and made no progress. Mental health

staff met with Thomas on a regular basis but noted that he exhibited no signs of

psychosis after nearly one year without psychotropic medication. Dr. Keris assessed

Thomas’ mental condition, including the absence of significant mental health

symptoms, and determined that he did not have paranoid schizophrenia. Thomas also

had a history of engaging in self-harm to manipulate his housing assignment. Based on

these factors, the mental health staff at the New Castle Correctional Facility

recommended that Thomas be transferred to another facility. The record thus indicates

that Thomas’ transfer resulted from the defendants’ sound medical judgment rather

than deliberate indifference or a desire to retaliate against Thomas for engaging in First


                                             8
Amendment activity. As a result, the court cannot conclude that Thomas is reasonable

likely to succeed on the merits of his claims regarding his transfer to the Westville

Control Unit.

       Thomas asserts that the failure to prevent him from attempting suicide in the

Westville Control Unit in March 2018 constituted an act of deliberate indifference. The

record reflects that Thomas returned to the Westville Control Unit with no diagnosis of

paranoid schizophrenia and was not classified as an inmate with a serious mental

illness. Nevertheless, mental health staff met with Thomas on a regular basis and

responded to his uncorroborated reports of hearing voices that instructed him to engage

in self-harm by prescribing and increasing the dosages of psychotropic medication and

by restricting his access to a razor. Following the incident, mental health staff moved

Thomas to an observation unit and placed him on suicide watch. Thomas reported that

the suicidal thoughts ceased the following day, but he remained fixated on his housing

assignment. Mental health staff thus assessed that the act of self-harm was an attempt to

manipulate his housing assignment, but they continued to monitor Thomas as a suicide

risk during the following month. In sum, the record reflects that mental health staff did

not act with deliberate indifference but instead treated Thomas’ mental condition in

accordance with their medical judgment. Consequently, the court cannot conclude that

Thomas is reasonably likely to succeed on the merits of his claim regarding the failure

to prevent him from attempting suicide in March 2018.

       The court must also consider whether Thomas has demonstrated that he will

suffer irreparable harm unless he is transferred to a facility with a specialized mental


                                             9
health unit. Notably, neither Thomas’ arguments nor his exhibits offer any insight into

Thomas’ mental health, housing conditions, or medical treatment since November 2018.

Further, the medical records from New Castle Correctional Facility strongly indicate

that Thomas is not a suitable candidate for a specialized mental health unit due to his

lack of significant mental health symptoms and his refusal to participate. Moreover,

though Thomas engaged in self-harm in September 2018, the record reflects that it

closely resembled the March 2018 incident. While Thomas complained of mental health

symptoms, mental health staff observed no objective signs of these symptoms but

instead noted behavior that conflicted with his complaints, including exercising,

reading, joking, laughing, extensive legal work, a well-rested demeanor, and a tidy cell.

Mental health staff also observed no change in Thomas’ behavior after the

discontinuation of psychotropic medication. Moreover, Thomas repeatedly refused to

meet with his psychiatrist and mental health therapists or to elaborate on his symptoms,

thereby depriving mental health staff of the opportunity to assess and verify his mental

condition, which, in turn, makes it more difficult for the court to credit his allegations.

Therefore, the court finds that Thomas has not demonstrated irreparable harm.

       Additionally, with respect to the competing and public interests, unnecessary

intrusions into the management of prisons are generally disfavored. See 18 U.S.C. §

3626(a) (prison-related injunctions must be necessary to remedy the violation and

narrowly tailored); Westefer v. Neal, 682 F.3d 679, 683 (7th Cir. 2012) (“Prison officials

have broad administrative and discretionary authority over the institutions they




                                             10
manage.”). In conclusion, the court has considered the relevant factors and finds that

Thomas is not entitled to a preliminary injunction.

        As a final matter, Thomas has filed a motion to clarify his service obligations. In

the screening order, the court advised Thomas, who does not proceed in forma pauperis

in this case, that he was responsible for arranging service of process on the forty-two

named defendants. ECF 6. In that order, the court informed Thomas that he could ask

the United States Marshals Service to effectuate service for a fee of $378.84. Regrettably,

this fee amount was incorrect, and the Marshals Service has since notified Thomas that

he must pay an additional $629.16 for service.1 ECF 13. If Thomas cannot afford this

service fee, he may need to consider other options, including filing a motion for leave to

proceed in forma pauperis with his prison account ledgers for the last six months.

        The court further observes that the screening order was issued nearly eight

months ago. According to the Federal Rules of Civil Procedures.

        If a defendant is not served within 90 days after the complaint is filed, the
        court—on motion or on its own after notice to the plaintiff—must dismiss
        the action without prejudice against that defendant or order that service
        be made within a specified time. But if the plaintiff shows good cause for
        the failure, the court must extend the time for service for an appropriate
        period.

Fed. R. Civ. P. 4(m). Though Thomas’ confusion to this point was understandable, it has

now been resolved. As such, the court will now set a deadline for Thomas to either

satisfy his service obligations or to file a motion for leave to proceed in forma pauperis.




        This means that total fee for service in this case is $1008.00. While the total fee may seem high, it
        1

amounts to only twenty-four dollars per defendant.


                                                     11
       For these reasons, the court:

       (1) DENIES the motion for a preliminary injunction (ECF 11);

       (2) GRANTS the motion to clarify (ECF 17);

       (3) GRANTS Leonard Thomas until August 15, 2019, to notify the court that he

has paid the service fee to the United States Marshals Service, to file a motion for leave

to proceed in forma pauperis with his prison account ledgers for the last six months, or

to otherwise resolve his service obligations; and

       (4) CAUTIONS Leonard Thomas that, if he does not respond by this deadline,

this case will be dismissed without further notice.

       SO ORDERED on July 17, 2019

                                                     /s/ JON E. DEGUILIO
                                                 JUDGE
                                                 UNITED STATES DISTRICT COURT




                                            12
